Exhibit 10.1

 

AMENDMENT NO. 2 TO LICENSE AND SERVICES AGREEMENT

This AMENDMENT NO. 2 TO LICENSE AND SERVICES AGREEMENT (herein referred to as
“Amendment No. 2”) is made effective September 15, 2014 (the “Amendment No. 2
Effective Date”), by and between Ultragenyx Pharmaceutical Inc. (herein referred
to as “Ultragenyx”), a Delaware Corporation, and The Buck Institute for Research
on Aging, an independent non-profit research organization organized under the
laws of California (“Buck”), each herein referred to individually as “Party” and
collectively as “Parties”.

Whereas, Ultragenyx and Buck are Parties to the Agreement (as defined below),
pursuant to which Ultragenyx has rights to use certain Buck facilities,
specifically laboratory and write-up space; and

Whereas, the Parties now desire to amend the Agreement to provide for
Ultragenyx’s use of an expanded laboratory, tissue culture, storage, write-up
and office area with additional expansion office space.

Now, Therefore, the Parties agree as follows:

1.

This Amendment No. 2 shall serve as an amendment to that certain License and
Services Agreement, effective September 24, 2010, by and between Buck and
Ultragenyx, as amended by that certain Amendment No. 1 to License and Services
Agreement, effective September 4, 2012, by and between Buck and Ultragenyx (as
so amended, the “Agreement”).  Except as expressly modified hereby, the
Agreement shall continue in full force according to its terms.  Capitalized
terms not otherwise defined in this Amendment No. 2 shall have the meaning
ascribed to such term in the Agreement.

 

2.

Recital C of the Agreement shall be deleted in its entirety and replaced with
the following:

C.Ultragenyx wishes to procure access at the Facility to certain laboratory
space in Building G of the Facility, Fourth Floor, as shown on the attached
Exhibit “A” as “Licensed Lab Space” and also have a right of first refusal to
license the “Phase 2 Space” also shown in Exhibit “A” in order to conduct
research and facilitate its therapeutic development programs; and

3.

Section 2 of the Agreement shall be deleted in its entirety and replaced with
the following:

“Term.  The term of this Agreement (“Term”) shall be for five (5) years from the
Amendment No. 2 Effective Date, except that (i) either party may terminate this
Agreement upon one year’s prior written notice without cause and purely out of
convenience of such party; and (ii) either party may terminate this Agreement
for cause upon a breach as specified below.  Within ninety (90) days prior to
the expiry of the Term, the Parties may extend the Term by an additional twelve
(12) months (the “Extension”) by written extension.  The Parties may exercise
the Extension for up to three (3) consecutive years.”  

 

- 1 -

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO LICENSE AND SERVICES AGREEMENT

4.

The first sentence of the second paragraph of Section 3 is hereby deleted and
replaced in its entirety with the following:

 

“Ultragenyx proposes to pursue laboratory research within the Licensed Lab Space
and place twenty (20) (or more, as approved and trained by Buck in environmental
safety, fire codes and provisioned with Facility-access key cards)
staff/employees (“Agents”) at the Facility to conduct research for Ultragenyx,
and these Agents will require access to the following (i) parking at the
Facility parking lot; (ii) the Licensed Lab Space; and (iii) the Amenities, to
the extent these are available.”

 

5.

After the first sentence of the second paragraph of Section 4(a) add: “All
laboratory work conducted within the Exclusive Space is limited to Biosafety
Level 2 (BSL 2).”

 

6.

Paragraph 4(d) shall be deleted in its entirety and replaced with:

 

“(d)Subject to the payment of the License Fees described in Section 6, below,
and to the terms and conditions of this Agreement, for the duration of the Term,
Buck hereby grants to Ultragenyx an exclusive license to use the equipment
identified in Exhibit B (“Licensed Equipment”).  Ultragenyx shall maintain the
exclusive equipment at its sole cost and expense and pay for any damage to
Buck’s equipment suffered as a result of its use or use by its Agent(s) or
invitees, excluding ordinary wear and tear.  Buck is under no obligation to
furnish or to replace or repair any Buck equipment.”  

 

7.The following shall be added as Section 4(e):

“(e)Ultragenyx shall have the right of first refusal at any time during the Term
to license all of the Phase 2 Space on the same terms and conditions as
contained in this Agreement (and coterminous with the Term) at a fee of $73,872
per annum (“ROFR”).  Ultragenyx may exercise the ROFR by providing Buck ninety
(90) days’ prior written notice of its intent to license the Phase 2 Space or
part thereof.  The parties shall enter into an amendment to this Agreement or
new agreement, as appropriate, to reflect the license of the Phase 2 Space on
such terms within such ninety day period.  If during the Term and prior to the
exercise of the Extension by Ultragenyx, a potential tenant, other than Buck
itself, (“Potential Tenant”) expresses definitive written interest in licensing
or leasing part or all of the Expansion Space, Buck will send written notice to
Ultragenyx.  Ultragenyx shall have sixty (60) days after receipt of such notice
to exercise the ROFR.  If Ultragenyx does not exercise the ROFR within such 60
day period, the ROFR will be considered terminated and Ultragenyx will have no
further contractual right to the Phase 2 Space.”

8.

In Section 6 of the Agreement, $60,000 and $5,000.00 are hereby deleted and
replaced with the numbers $305,000.00 and $25,416.67, respectively.  

9.

Exhibit A of the Agreement is hereby deleted and replaced in its entirety with
Attachment No. 1 hereto.

2

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO LICENSE AND SERVICES AGREEMENT

10.

Exhibit B of the Agreement is hereby deleted and replaced in its entirety with
Attachment No. 2 hereto.

11.

Exhibit C of the Agreement is hereby deleted and replaced in its entirety with
Attachment No. 3 hereto.

11.

This Amendment No. 2 shall inure to the benefit of and be binding upon the
Parties hereto and their respective heirs, successors, trustees, transferees and
assigns.

12.

This Amendment No. 2 may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Amendment No. 2 to be executed and delivered by their proper
and duly authorized officers effective on the Amendment No. 2 Effective Date.

 

 

Ultragenyx Pharmaceutical Inc.

Buck Institute for Research on Aging

 

 

By:  /s/ Shalini SharpBy:  /s/ Remy Gross, III



Printed Name: Shalini SharpPrinted Name: Remy Gross, III

 

Title: Chief Financial OfficerTitle: Vice President, Business Development




3

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO LICENSE AND SERVICES AGREEMENT

Attachment No. 1

 

EXHIBIT A - Buck Institute Facility & Licensed Lab Space

Bldg G, 4th Floor

“Licensed Lab Space”

[g201411102057247501875.jpg]




4

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO LICENSE AND SERVICES AGREEMENT

Attachment No. 2

 

EXHIBIT B

 

 

 

 

This Exhibit Intentionally Left Blank




5

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO LICENSE AND SERVICES AGREEMENT

Attachment No. 3

 

EXHIBIT C – LICENSED EQUIPMENT

 

 

Item

Quantity

Thermo RT+Centrifuge/Rotors

1

Applied Bio 7900 Fast Time PCR

1

BioSafety Cabinets (TC Hoods)

8

CO2 Incubators

5

External Vacuum Systems

8

IEC Thermo C12 Centriguges

2

RO/DI Water System

1

Deli Fridge, VWR

1

Total

 

 

6

 